Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


PROPOSED AMENDMENT: 
Re:  Docket MB01-01 (was: ROT04-01):

11.  (Currently Amended) A solid bowl screw centrifuge having a centrifuge
axis, comprising:
a screw disposed in a drum, [NOTE:  to support the preamble, how can one have a solid bowl centrifuge without a drum/bowl?]
a first an adjacent second 
two plate springs arranged between the adjacent first 
wherein the two plate springs are each disposed at a non-zero angle with respect to a radial direction, the two angled plate springs being pretensioned to contact respective radial surfaces of the first bearing and the second bearing to thereby an axial pretension force which pushes the first axially apart when the centrifuge is in a rest state. 

[NOTE:  see instant Figures 10-11, reference characters 138 and 146 related to the pretension forces]

[NOTE:  the plate springs 32 in HOLTOFF are angled but are not disclosed as contacting the bearings and generating the axial pretension force as now claimed]

The above amendment to claim 11 is believed to define over the prior art applied in the Final Rejection.
This particular claim language has not been searched, so would mandate a top up search of the prior art.
Applicant was informed of the drawing error in Figure 10 regarding reference character 138.
The dependent claims may require revision in accordance with the changes to base claim 11 - the dependent claims have not been reviewed.
The drawings clearly show the subject matter of claim 11 above (thus no new matter is involved) - Applicant should review and revise the specification as needed for proper antecedent basis regarding the language added to claim 11 per MPEP 608.01(o).
Note axial direction “16” and radial direction “18” in the instant drawing figures - provides adequate basis for the terminology in claim 11.




Regards,

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        Ph:  571-272-1139